DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
Amendments made to claims 1 and 6-7, as well as the withdrawal of claims 3 as filed on March 8, 2022, are acknowledged. 
Applicant’s arguments, see Remarks filed on March 8, 2022, with respect to amended claim 1 have been considered but are moot because the arguments do not apply to new ground(s) of rejection in this Office action necessitated by the amendments made to the claims.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-7 are rejected under 35 U.S.C. 103 as being obvious over Fischer et a. (US20080047592).
Regarding claim 1, Fischer discloses a solution (paragraph 0027), comprising: a phenol compound represented by the Formula (1) as recited in the instant claim (methoxyphenol, paragraph 0027), a quaternary ammonium compound (tetramethylammonium hydroxide, paragraph 0027); and water (paragraph 0029), wherein a pH is from 10-13 (paragraph 000028), wherein R1 is a hydrogen atom, R2 is a methoxy group.  Fischer is silent about the relative position of the methoxy and the hydroxy in the methoxyphenol compound.  However, there are only three possible relative positions (o-methoxyphenol, m-methoxyphenol and p-methoxyphenol), with two (o-methoxyphenol and p-methoxyphenol) out of three satisfies formula (1) as recited in the instant claim.  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to choose any of the possible methoxyphenol compounds, including o-methoxyphenol and p-methoxyphenol out of the three possible choices, in the composition of Fischer, with a reasonable expectation of success.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  See MPEP 2143 I.(E). The pH range disclosed by Fischer overlaps with the range disclosed in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I). It is noted that claim 1 is drawn to a composition claim and the recitation of "silicon etching solution" is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Regarding claim 2, Fischer discloses wherein a concentration of the quaternary ammonium compound is 2.75 mass% (paragraph 0041), and a concentration of the phenol compound represented by the Formula (1) is 1.5 mass% (the last example, paragraph 0027). 
Regarding claim 5, Fischer discloses wherein a concentration of the phenol compound is 1.5 mass% (paragraph 0027).  
Regarding claims 6 and 7, Fischer discloses wherein the phenol compound comprises methoxyphenol (paragraph 0027). Fischer is silent about the relative position of the methoxy and the hydroxy in the methoxyphenol compound.  However, there are only three possible relative positions (o-methoxyphenol, m-methoxyphenol and p-methoxyphenol).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to choose any of the possible methoxyphenol compounds, including p-methoxyphenol out of the three possible choices, in the composition of Fischer with a reasonable expectation of success.  It has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious.  See MPEP 2143 I.(E).
Claims 1, 4 and 8 are rejected under 35 U.S.C. 103 as being obvious over Skee (US20020077259).
Regarding claim 1, Skee discloses a solution (aqueous alkaline composition, abstract), comprising: a phenol compound represented by the Formula (1) as recited in the instant claim (4-methoxyphenol, paragraph 0029), a quaternary ammonium compound (tetramethylammonium hydroxide, claim 23); and water (aqueous alkaline composition indicates the presence of water, abstract), wherein a pH is from 10-13 (abstract), wherein R1 is a hydrogen atom, R2 is a methoxy group.  The pH range disclosed by Skee overlaps with the range disclosed in the instant claim.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I). It is noted that claim 1 is drawn to a composition claim and the recitation of "silicon etching solution" is considered as intended use of the claimed composition/function of the claimed composition.  A composition claim covers what the composition is not what the composition does and "Likewise the intended use of composition is not patentably significant. In re Albertson 141 USPQ 730 (CCPA 1964); In re Heck 114 USPQ 161 (CCPA 1957)". "[T]he discovery of a previously unappreciated property of a prior composition, or of a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). 
Regarding claim 4, Skee discloses wherein a concentration of the quaternary ammonium compound is 0.1-25 mass% (claim 23), which encompasses the range recited in the instant claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Regarding claim 8, Skee discloses the solution comprising 0.1-25 mass% tetramethylammonium hydroxide (claim 23), which encompasses the range recited in the instant claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIONG-PING LU/
Primary Examiner, Art Unit 1713